 

1. PARTIES

 

 

Landlord: TARCHINI REAL ESTATE SA – Manno

 

Via Cantonale - Centro Galleria 3 (VAT # CHE-100.072.922)

further mentioned as landlord and represented by Mrs. Alessandra Tarchini Marra
and

 

Mrs Giorgia Tarchini Gygax

 

 

Tenant : NAIE NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA – Manno, Via
Cantonale - Centro Galleria 1

(VAT # CHE-105.013.401)

 

further mentioned as tenant, represented by Mr. Mark LeDoux and Mr. Fausto
Petrini

 

 

2. LEASE OBJECT

 

 

Location: Manno Municipality, Map 433, building Centro Galleria 1

 

n. 16 indoor parking places identified as # 71, 72, 76, 77, 78, 79, 80, 81, 82,
83, 84, 85, 86,

 

87, 88, 89 and n. 39 outdoor parking places identified as # 101, 102, 103, 104,
125, 126, 127,

 

128, 129, 130, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 154,
155, 156, 157,

 

158, 159, 164, 165, 166, 230, 231, 232, 233, 234, 235, 236, 237, as highlighted
in yellow in the attached layouts.

 

 

3. LEASE TERM

 

 

The lease is effective as of July 01, 2019 having a binding expiry on June 30,
2020. Nonetheless, the tenant has the faculty to renew the present contract for
additional 1 (one) year, by means of a written registered letter to address to
the landlord six months ahead.

 

 

4. LEASE AMOUNT

 

 

The yearly lease is fixed at CHF 58’680.- (fifty eight thousand six hundred
eighty/00

 

Swiss francs), + the yearly connection tax of CHF 48’180.- (forty eight thousand
one hundred eighty/00 Swiss francs), for a total amount of 106’860.- (one
hundred six thousand eight hundred sixty/00 Swiss francs) VAT excluded, payable
in advance with quarterly settlements.

 

4.a

 

 

This contract cancels and replaces all the current lease contracts between
Tarchini real estate Sa and NAIE SA and specifically the lease concerning 10
external parking spaces dated 27 February 2017, the lease concerning 2 internal
parking lots dated 29 January

2016 and the lease re. 2 internal parking lots dated 30 December 2014, within
the building

 

Galleria 1, in Manno.

 

 

5. CONNECTION TAX

 

 

The tenant acknowledges that the State Council has submitted to the High Council
the note 7139 dated November 4, 2015 as a review of the Law on Public Transport
dated December 6, 1994. The note provides for the introduction of the connection
tax against the landlords.

 

 

On June 5, 2016 the cantonal vote has decreed the approval of the connection
tax, effective August 2016.

 

 

In the light of the above, the Tenant acknowledges that the rent for each
parking place increases of CHF 73.-/month from August 1, 2016 as the above
mentioned tax repayment.

 

 

6. FLP – Lugano Rail Project

 

 

The tenant claims to be informed of the content of the above mentioned project
concerning the construction of a tram railway, published on the Official Journal
99/2017 dated December 12, 2017.

In particular, the Tenant knows that the project provides for the partial
expropriation of Maps # 818, 819, 822, 841 and 885 in Manno and that viability
and accessibility might change and the parking places might be reduced.

In this respect, the Tenant should not claim any allowance and/or compensation
against the Landlord for any modification of the leased property and for any
possible inconvenience or impediment arising under the subject project.

 

 

7. MISCELLANEOUS

 

 

Failing Landlord’s written consensus, it is prohibited for the Tenant to:

 

 

–     Partially or totally sublet or transfer the lease to any third party;

 

 

–

Use the parking garage electricity for different purposes than regular lighting;

 

–     Wash/carry out any maintenance works inside the building boundary.

 

 

 

The Landlord declines any responsibility for any damage or accident the vehicles
might face.

The Tenant is bound to respect the Fire Department provisions. The vehicles
shall be parked facing the wall.

It is forbidden to leave the car running in the parking lot

 

The Tenants shall leave/arrive the most quietly and silently, especially by
night. Governing Law for any dispute, where not regulated by the present
contract, is the Pretura di Lugano (Court of Lugano).

 

The parties agree on the content of this Lease contract. IN WITNESS WHEREOF,

Manno, September 10, 2018

 

 

 

The Landlord :     The Tenant :

 

 

TARCHINI REAL ESTATE SA     NAIE NATURAL ALTERNATIVES INT. EUROPE SA

 

 

 

 

 

/s/ Alessanda Tarchini Marra                           /s/ Mark LeDoux

---------------------------------------     ---------------------------------------------

 

 

/s/ Giorgia Tarchini Gygax                            /s/ Kenneth Wolf

---------------------------------------     ---------------------------------------------

 

 

 

EDIFICAZIONE AL MAPP. 433 - MANNO

GALLERIA 1 - PIANO TERRENO

TARCHINI REAL ESTATE SA - Centro Galleria 3 - 6928 Manno

 

[tarchinimanno1.jpg]

[tarchinimanno2.jpg]